Citation Nr: 0510548	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-37 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS) claimed as the residuals of a peptic ulcer.

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for dysmenorrhea 
secondary to endometriosis.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that she should be granted service 
connection for IBS, the residuals of endometriosis and 
dysmenorrhea.  She points out that she was treated on several 
occasions for gastrointestinal and gynecological problems 
during service.  She claims that this was the onset of her 
current disorders.  

A VA examination was conducted in August 2002.  The diagnoses 
were IBS, endometriosis and dysmenorrhea, more likely than 
not secondary to endometriosis.  However, the physician 
failed to comment on the etiology of the diagnosed disorders.  
In light of her inservice treatment and complaints, and the 
fact that she has reported continuous problems since service, 
VA examination is needed to determine if the veteran has 
current disorders that are related to military service.     

The veteran has claimed continuous treatment for her 
gynecological and gastrointestinal problems.  She is advised 
that she should submit, or identify, all private and VA 
medical records showing treatment for her disorders since 
service discharge.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records which have not 
been previously submitted pertaining to 
treatment for her gynecological and 
gastrointestinal disorders covering the 
period following her release from active 
duty to the present.  In particular, the 
RO should request copies of examination 
and/or treatment records from the VA 
facility in Dayton, Ohio that date 
between 1988 and 1996.     

2.  The appellant should be afforded a VA 
examination to determine if she has any 
residual disability from her inservice 
episodes of gastroenteritis and 
gynecological problems.  Any testing 
deemed necessary should be performed.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that any current gynecological 
or gastrointestinal disorder is related 
to her period of active duty.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
rationale for any opinion expressed 
should be included in the report.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


